Citation Nr: 0318963	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  99-18 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from June 1943 to 
June 1945.  He died in March 1999.  The appellant is his 
widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the appellant's claim for service 
connection for the cause of the veteran's death.  At the 
appellant's request, the RO scheduled a hearing in connection 
with the appeal but the appellant did not appear for the 
hearing at the designated date and time.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002), 
which, among other changes, expanded the notification and 
duty to assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA have been further clarified by 
the Court in Quartuccio v. Principi, 16 Vet. App 83 (2002).  

The record shows that the RO has not adequately referenced or 
discussed the VCAA in developing and readjudicating the 
veteran's appeal.  In particular, the RO has not provided 
notice to the veteran of the requirements of the VCAA, 
including the division of responsibilities between VA and the 
claimant in obtaining evidence, either by a notice letter of 
its own or by adopting a copy of the recommended VCAA notice 
letters provided by the Veterans Benefits Administration.  
Nor has the RO addressed the extent to which the VCAA was or 
was not satisfied.  Under the VCAA regulations, as 
interpreted by Quartuccio, VA must notify the claimant and 
the claimant's representative of any information and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  VA 
must also advise a claimant which evidence the claimant must 
supply and which evidence the VA will obtain on his or her 
behalf.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
notification and development actions 
(including whether the appellant still 
desires a BVA hearing) required to 
satisfy the VCAA are undertaken with 
respect to the issue on appeal.  

2.  The RO should readjudicate the 
appeal.  If the determination is adverse 
to the veteran, a supplemental statement 
of the case should be prepared and the 
appellant and her representative should 
be allowed a reasonable period of time 
for reply.  

Thereafter, the remanded issues should be returned to the 
Board for further review, if in order.  No action is required 
of the appellant until she receives further notice.  The 
purpose of this remand is to satisfy the requirements of the 
law.  The Board does not intimate any factual or legal 
conclusions as to the outcome ultimately warranted in this 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



